                                          Case 3:17-cv-05799-WHO Document 49 Filed 03/22/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KELLEEN F. SULLIVAN, et al.,                          Case No. 17-cv-05799-WHO and
                                                        Plaintiffs,                           18-cv-4807
                                   8
                                                 v.
                                   9                                                          ORDER CONTINUING CASE
                                        STEPHEN A. FINN, et al.,                              MANAGEMENT CONFERENCES
                                  10
                                                        Defendants.                           Re: Dkt. No. 48
                                  11

                                  12   AND RELATED CASE, see Dkt. No. 4
Northern District of California
 United States District Court




                                  13

                                  14           Having reviewed the Case Management Statements, it is apparent that the resolution of the

                                  15   Motion for Compromise in Bankruptcy Court will clarify the issues in the matters before me. It

                                  16   also appears that the Sullivans’ change of counsel may have caused their requests to extend the

                                  17   deadline to respond to the Trustee’s motion, causing a delay in that hearing. Accordingly, I will

                                  18   continue the Case Management Conference until June 25, 2019 at 2:00 p.m. A Joint Statement

                                  19   regarding each case shall be filed on June 18, 2019, and if there is disagreement on whether a joint

                                  20   caption is appropriate, the parties should explain their position.

                                  21           It will be my intent at the Case Management Conference to set an expeditious schedule for

                                  22   trial. In this regard, if the parties agree that certain issues will not be affected by the ruling on the

                                  23   Motion to Compromise, they are encouraged to conduct discovery on those issues now in a way

                                  24   that secures their speedy and inexpensive completion in accordance with Federal Rule of Civil

                                  25   Procedure 1. If the parties are unable to agree whether any suggested discovery is appropriate,

                                  26   they should wait until the Case Management Conference and not file any discovery dispute letters

                                  27   in the interim. That said, I view discovery as a collaborative process and remind the lawyers of

                                  28   their obligations under the Federal Rules of Civil Procedure, particularly Rule 1.
                                          Case 3:17-cv-05799-WHO Document 49 Filed 03/22/19 Page 2 of 2




                                   1          Defendants’ Motion to Transfer Case to Bankruptcy Court (Dkt. No. 19) is denied without

                                   2   prejudice as moot.

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 22, 2019

                                   5

                                   6
                                                                                                William H. Orrick
                                   7                                                            United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
